Cooley, J:
The circuit judge was right in the view he took of the tax lease. ' The term should begin from the time when redemption expired. But we do not understand the grounds on which the jury were instructed to find a verdict for the plaintiff. There was no distinct .evidence that defendants occupied all the lands claimed; and all the testimony tends to show that there was no joint occupation at all. At any rate, the evidence was not so clear but that the jury would have been justified in finding that each defendant held what he occupied to the exclusion of the others. On this ground the judgment must be reversed, with costs, and a new trial ordered.
The other Justices concurred.